Citation Nr: 1443724	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation for right shoulder disability, status post rotator cuff tear, rated as 10 percent disabling prior to June 24, 2013, and as 20 percent disabling on and after June 24, 2013.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to special home adaptation.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The January 2011 rating decision, in relevant part, denied service connection for a neck disability and denied entitlement to specially adapted housing and special home adaptation.  

The July 2012 rating decision granted entitlement to service connection for right shoulder disability, status post rotator cuff tear, and assigned a 10 percent rating effective November 17, 2010.  In the course of the Veteran's appeal of this rating, the rating has been increased to 20 percent effective June 24, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2014 Report of General Information reflects that the Veteran's attorney has requested a Board hearing.  Pursuant to 38 C.F.R. § 20.700(a) (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear for a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  The Board therefore finds it necessary to remand this case in order to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to determine whether the Veteran wishes to appear at a videoconference hearing or a Travel Board hearing at his local RO.  Then, schedule the requested hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



